DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 09/09/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Visaria et al. “Enhanced heat exchanger design for hydrogen storage using…”. 
Regarding claims 1-10, the Visaria et al. reference studies thermodynamics of high-pressure metal hydride to store hydrogen (Abstract). The reference teaches heat exchanger with a coolant U-tube which cools metal hydride enclosed in cells within a network of fins that channel heat to the coolant. (Pg. 415, right column, first paragraph). The reference shows a series of stacked plates that make up the heat exchanger assembly. See Fig. 6 below.
[AltContent: textbox ([img-media_image1.png])]
The plates of the heat exchanger of the reference are considered as the fins of the claimed invention. The reference also shows a hydrogen inlet port or injection port in the figure (Fig. 6). The reference shows multiple connection points that connect tube passing holes that define the enclosed spaces or network of cells (See Fig. 2 below). The reference further shows an annular ring connecting the cells within the ring. 
[AltContent: arrow][AltContent: textbox (ring)][AltContent: textbox ([img-media_image2.png])]
[AltContent: textbox (connecting portions)]
[AltContent: arrow][AltContent: arrow]



Relevant Art
Mudawar et al. US 20110284184 teaches a heat exchanger apparatus for hydrogen storage hydrides (Abstract). The reference shows plates or fins of the exchanger with plural passing holes (See Fig. 10). 
However, the reference does not show multiple connection portions that connect the passing holes. There is only one channel that connects the passing holes in the reference. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/           Examiner, Art Unit 1736    


/STEVEN J BOS/           Primary Examiner, Art Unit 1736